1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ARULSENTHILK SHANMUGAM, an             No. 2:20-cv-01647
     individual, and SUJAI
13   SHANMUGASUNDARAM, an individual,

14               Plaintiffs,                MEMORANDUM AND ORDER RE:
                                            DEFENDANT’S MOTION FOR
15       v.                                 JUDGMENT ON THE PLEADINGS
16   MERCEDES-BENZ USA, LLC, a
     Delaware Limited Liability
17   Company, and DOES 1 through 20,
     inclusive,
18
                 Defendants.
19

20
                               ----oo0oo----
21
              Plaintiffs Arulsenthilk Shanmugam and Sujai
22
     Shanmugasundaram (“plaintiffs”) brought this action against
23
     Mercedes-Benz USA, LLC (“Mercedes-Benz”), seeking damages for
24
     breach of implied warranty of merchantability and express
25
     warranty under the Song-Beverly Warranty Act, Cal. Civ. Code §
26
     1792, et seq., and fraudulent inducement/concealment.      (See
27
     generally Compl.) (Docket No. 1 at Ex. 2.)     Mercedes-Benz has
28
                                        1
1    moved for judgment on the pleadings with respect to plaintiffs’

2    claim for fraudulent inducement/concealment and plaintiffs’

3    prayer for punitive damages.      (See Mot. for J. on Pleadings)

4    (Docket No. 7.)

5    I.   Factual and Procedural Background

6                On or about November 30, 2018, defendants Mercedes-Benz

7    and Does 1 through 20, inclusive, manufactured and/or distributed

8    into the stream of commerce a new 2018 Mercedes-Benz GLE350, VIN

9    4JGDA5JB4JA995451 (“Vehicle”) for its eventual sale/lease in the

10   state of California.    (See Compl. at ¶ 4.)    On or about December

11   30, 2018, plaintiffs purchased the Vehicle from Niello Volkswagen

12   in Sacramento, California.    (See id. at ¶ 5; see Docket No. 1 at

13   Ex. 1.)   Although Vehicle was considered a “new motor vehicle”

14   under the Song-Beverly Warranty Act, it was in fact a used car

15   and had been driven over 11,000 miles by its previous owner

16   before plaintiffs purchased it.      (See id. at ¶ 6.)   Along with

17   the lease of the Vehicle, plaintiffs received written warranties

18   and other express and implied warranties.      (See id. at ¶ 7.)

19               On or around November 28, 2018, plaintiffs delivered

20   the subject vehicle to an authorized Mercedes-Benz repair
21   facility.    (See id. at ¶ 16.)   Plaintiffs complained that the

22   Vehicle had a horrible smell within the air conditioning, and

23   whether the car was parked inside or outside, it still had a

24   rotten-milk smell.    (See id.)   The repair facility technicians

25   cleaned the evaporator and replaced the air conditioner filters.

26   (See id.)    On or around March 19, 2019, plaintiffs again
27   delivered the Vehicle to an authorized Mercedes-Benz repair

28   facility with complaints of a rotten milk smell when the air
                                         2
1    conditioning was turned on.   (See id. at ¶ 17.)         The repair

2    facility technicians could not replicate the smell.          (See id.)

3    On or around August 9, 2019, plaintiffs again delivered the

4    Vehicle to an authorized Mercedes-Benz repair facility for repair

5    with complaints of “airmatic struts issues and transmission

6    shuddering.”    (See id. at ¶ 18.)       The repair facility technicians

7    replaced the transmission mount, airmatic struts, and performed

8    “bio-pledge anti-microbial protection treatment” due to the foul

9    smell from the air conditioning.         (See id.)   On or around October

10   25, 2019, plaintiffs again delivered the Vehicle to an authorized

11   Mercedes-Benz repair facility for repair with complaints of a

12   foul rotten milk smell coming from the air conditioning.         (See ¶

13   19.)   The repair facility technicians once again could not

14   replicate the smell.   (See id.)     Each time that the Vehicle was

15   returned to plaintiffs, the service technicians represented that

16   the Vehicle had been repaired, was safe to drive, and all repairs

17   were covered under the Mercedes-Benz written warranty.          (See id.

18   at ¶¶ 16–19.)   Each time that the plaintiffs delivered the

19   Vehicle to a Mercedes-Benz authorized service and repair

20   facility, defendants represented to plaintiffs that they could
21   and would conform the Vehicle to the applicable warranties and

22   that all the defects had been repaired. (See id. at ¶ 12.)

23   Plaintiffs reasonably relied on these representations.          (See id.

24   at ¶¶ 16–19.)

25              Prior to purchasing the Vehicle, plaintiffs reviewed

26   marketing brochures, listened to commercials about the qualities
27   of the Mercedes-Benz GLE350, and relied on statements made during

28   the sales process by Mercedes-Benz agents and within the
                                          3
1    marketing brochures provided by Mercedes-Benz.       (See id. at ¶

2    15.)       However, Mercedes-Benz and its authorized agents did not

3    publicly or privately disclose to plaintiffs any information

4    about the air conditioner system defect.      (See id.)     Plaintiffs

5    allege that these omissions were material to plaintiffs’ decision

6    to purchase the Vehicle and that had Mercedes-Benz and/or its

7    authorized agents publicly or privately disclosed the air

8    conditioner system defect, plaintiffs would not have purchased

9    the Vehicle.      (See id.)   Mercedes-Benz or its representatives

10   failed to conform the Vehicle to the applicable warranties

11   because defects, malfunctions, mis-adjustments and/or

12   nonconformities continued to exist even after a reasonable number

13   of attempts to repair were given.      (See id. at ¶ 12.)

14   II.    Discussion1

15                 Federal Rule of Civil Procedure 12(c) provides that

16   “[a]fter the pleadings are closed –- but early enough not to

17   delay trial -- a party may move for judgment on the pleadings.”

18   In ruling on a motion for judgment on the pleadings brought

19   pursuant to Rule 12(c), “the allegations of the non-moving party

20   must be accepted as true, while the allegations of the moving
21          1  Mercedes-Benz requests that the court take judicial
22   notice of an order granting Mercedes-Benz USA’s Motion for
     Judgment on the Pleadings issued by Judge Percy Anderson of the
23   Central District of California. (See Request for Judicial Notice
     at Ex. A.) (Docket No. 7-1.); see Nafisi v. Mercedes-Benz USA,
24   LLC, Case No. 2:20-cv-9309 PA (MAAx) (C.D. Cal. Mar. 31, 2021).
     It is well established that a court may take judicial notice of
25   court records in another case. See United States v. Howard, 381
26   F.3d 873, 876 n.1 (9th Cir. 2004) (citing United States v.
     Wilson, 631 F.2d 118, 119 (9th Cir. 1980)). Plaintiffs have not
27   objected. Accordingly, the court will take judicial notice of
     this decision for purposes of noting that the order was made, but
28   not for the truth of its findings or conclusions.
                                     4
1    party which have been denied are assumed to be false.”       See Hal

2    Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d

3    1542, 1550 (9th Cir. 1990) (internal citations omitted).

4    Judgment on the pleadings is proper when the moving party clearly

5    establishes on the face of the pleadings that no material issue

6    of fact remains to be resolved and that it is entitled to

7    judgment as a matter of law.    See id.     However, judgment on the

8    pleadings is improper when the district court goes beyond the

9    pleadings to resolve an issue; such a proceeding must be treated

10   as a motion for summary judgment.        See id.

11               Rule 12(c) is functionally identical to Rule 12(b)(6)

12   and the same standard of review “applies to motions brought under

13   either rule.”     See Dworkin v. Hustler Magazine, Inc., 867 F.2d

14   1188, 1192 (9th Cir. 1989).     Accordingly, whether brought under

15   Rule 12(b)(6) or Rule 12(c), the inquiry before the court is

16   whether, accepting the allegations in the complaint as true and

17   drawing all reasonable inferences in the plaintiff’s favor, the

18   complaint has stated “a claim to relief that is plausible on its

19   face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

20   “The plausibility standard is not akin to a ‘probability
21   requirement,’ but it asks for more than a sheer possibility that

22   a defendant has acted unlawfully.”       Ashcroft v. Iqbal, 556 U.S.

23   662, 678 (2009).    “Threadbare recitals of the elements of a cause

24   of action, supported by mere conclusory statements, do not

25   suffice.”   Id.    Although legal conclusions “can provide the

26   framework of a complaint, they must be supported by factual
27   allegations.”     Id. at 679.

28       A.      Fraudulent Concealment
                                          5
1              Mercedes-Benz argues that plaintiffs have failed to

2    allege particularized facts supporting knowledge of falsity or

3    intent to conceal by Mercedes-Benz and other necessary components

4    of their fraud claim.   (See Mot. for J. on Pleadings at 5.)

5    Plaintiffs respond that a claim for fraudulent concealment can

6    succeed without the same level of specificity required by a

7    normal fraud claim. (See Opp’n to Mot. for J. on Pleadings at 3.)

8    (Docket No. 9.)

9              The heightened pleading standards of Federal Rule of

10   Civil Procedure 9(b) apply to allegations of fraud.2   “In

11   alleging fraud or mistake, a party must state with particularity

12   the circumstances constituting fraud or mistake.   Malice, intent,

13   knowledge, and other conditions of a person’s mind may be alleged

14   generally.”   See Fed R. Civ. P. 9(b); see also Moore v. Kayport

15   Package Exp., Inc., 885 F.2d 531, 540 (9th Cir. 1989) (“A

16   pleading is sufficient under Rule 9(b) if it identifies the

17   circumstances constituting fraud so that a defendant can prepare

18   an adequate answer from the allegations.   While statements of the

19   time, place, and nature of the alleged fraudulent activities are

20   sufficient, mere conclusory allegations of fraud are
21   insufficient.”) (internal citations omitted).   The Ninth Circuit

22
          2    Contrary to plaintiffs’ assertion, California pleading
23   standards do not govern in federal court. See Toscano v.
     Ameriquest Mortg. Co., No. Civ-F-07-0957-AWI-DLB, 2007 WL
24   3125023, at *6 (E.D. Cal. Oct. 24, 2007). It is well-settled
     that the Federal Rules of Civil Procedure apply in federal court,
25   irrespective of the source of the subject matter jurisdiction,
26   and irrespective of whether the substantive law at issue is state
     or federal.” See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
27   1102 (9th Cir. 2003) (citing Hanna v. Plumer, 380 U.S. 460, 462-
     474 (1965)).
28
                                      6
1    has made clear that this heightened pleading standard also

2    applies to fraudulent concealment claims.   See Kearns v. Ford

3    Motor Co., 567 F.3d 1120, 1126–27 (9th Cir. 2009).

4             The elements of an action for fraud and deceit based on

5    concealment are:

6             (1) the defendant must have concealed or
              suppressed a material fact; (2) the defendant
7             must have been under a duty to disclose the fact
              to the plaintiff; (3) the defendant must have
8             intentionally concealed or suppressed the fact
              with the intent to defraud the plaintiff; (4) the
9             plaintiff must have been unaware of the fact and
              would not have acted as he did if he had known of
10            the concealed or suppressed fact, and (5) as a
              result of the concealment or suppression of the
11            fact, the plaintiff must have sustained damage.”
12
     See SCC Acquisitions Inc. v. Cent. Pac. Bank, 207 Cal. App. 4th
13
     859, 864 (4th Dist. 2012).
14
              The complaint’s allegations of fraudulent concealment
15
     fail to satisfy the heightened pleading standards of Federal Rule
16
     of Civil Procedure 9(b) in several regards.   Plaintiffs fail to
17
     provide any specific factual allegations to support their claim
18
     that Mercedes-Benz USA knew of the alleged defect and intended to
19
     conceal it from plaintiffs before the Vehicle was sold.
20
     Plaintiffs do not allege how Mercedes-Benz was aware of the
21
     alleged defects, when Mercedes-Benz became aware of the defect,
22
     what exactly it was aware of, that Mercedes-Benz had exclusive
23
     knowledge of this alleged defect in the Vehicle at the time
24
     plaintiffs acquired it, or how Mercedes-Benz concealed this fact
25
     from the plaintiffs.   (See Mot. for J. on the Pleadings at 7.)
26
     The only allegations in the complaint relating to Mercedes-Benz’s
27
     knowledge of the alleged defect are conclusory statements which
28
                                      7
1    state that “defendant was well-aware of the non-conformities and

2    defects relating to the air conditioning system” and had “advance

3    knowledge of which only defendant could know.”       (See Compl. at ¶

4    42.)   Such conclusory statements, unsupported by specific facts,

5    do not suffice.

6                Moreover, to plead the circumstances of omission with

7    specificity, plaintiffs must describe the content of the omission

8    and where the omitted information should or could have been

9    revealed, as well as provide representative samples of

10   advertisements, offers, or other representations that plaintiff

11   relied on to make her purchase and that failed to include the

12   allegedly omitted information.      See Marolda v. Symantec Corp.,

13   672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009).        Plaintiffs have

14   provided none of this information and simply state that “[p]rior

15   to purchasing the Vehicle, plaintiffs reviewed marketing

16   brochures, viewed television commercials and/or heard radio

17   commercials about the qualities of the Mercedes-Benz GLE350” and

18   that plaintiffs “relied on statements made during the sales

19   process.”   (See Compl. at ¶ 15.)       Such allegations fall far short

20   of the specificity required for fraudulent concealment claims.
21               Plaintiffs have additionally failed to plausibly allege

22   circumstances that would impose upon Mercedes-Benz a duty to

23   disclose the alleged defect to them.       (See Reply in Supp. of Mot.

24   for J. on the Pleadings at 10.)     “[W]here material facts are

25   known to one party and not to the other, failure to disclose them

26   is not actionable fraud unless there is some relationship between
27   the parties which gives rise to a duty to disclose such known

28   facts.”   LiMandri v. Judkins, 52 Cal. App. 4th 326, 336 (4th
                                         8
1    Dist. 1997).   Plaintiffs have alleged in their complaint that

2    Mercedes-Benz was not involved in the sales transaction of the

3    Vehicle; rather, plaintiffs obtained the Vehicle from Niello

4    Volkswagen in Sacramento, California.    (See id. at ¶ 5; see

5    Docket No. 1 at Ex. 1.)

6               Plaintiffs argue that they “do not need to show a

7    direct contractual nexus or special relationship where there is a

8    safety issue . . . .”     (See Opp’n to Mot. for J. on Pleadings at

9    8.)   Although plaintiffs posit in their opposition that the

10   alleged air-conditioning defect is “a significant vehicle defect

11   because it relates to a known mold growth issue that renders the

12   air conditioning unstable and, ultimately, unsafe because of the

13   possibility that mold and mold spores could be injected into the

14   cabin environment and inhaled by vehicle occupants,” (see id. at

15   1), they allege no such information in the complaint.     Instead,

16   they simply aver that “malodorous odors emanat[ed] from the air

17   conditioning system” and then assert in a conclusory fashion that

18   “the vehicle is defective and unsafe.”    (See Compl. at ¶¶ 42–47.)

19   Plaintiffs failed to allege any specific facts in their complaint

20   which would indicate that the alleged air conditioner defect
21   caused the vehicle to be unsafe, and they admit that Mercedes-

22   Benz was not a party to the transaction of the Vehicle here.

23   Accordingly, plaintiffs have failed to allege facts to establish

24   that Mercedes-Benz owed them a duty to disclose any alleged

25   defects.

26              In sum, plaintiffs have failed to adequately allege
27   particularized facts supporting knowledge of falsity or intent to

28   conceal by Mercedes-Benz, the circumstances surrounding the
                                        9
1    alleged omissions of evidence, or that Mercedes-Benz owed a duty

2    to disclose the alleged defects to plaintiffs.    Plaintiffs’

3    fraudulent concealment claim therefore fails to meet Rule 9(b)’s

4    pleading standard, and the court will dismiss it.

5        B.    Economic Loss Doctrine

6              Mercedes-Benz additionally argues that plaintiffs’

7    fraudulent concealment claim is barred by the economic loss rule.

8    (See Mot. for J. on Pleadings at 10.)    “Economic loss consists of

9    damages for inadequate value, costs of repair and replacement of

10   the defective product or consequent loss of profits -- without

11   any claim of personal injury or damages to other property.”

12   Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979, 988

13   (2004).   “The economic loss rule requires a purchaser to recover

14   in contract for purely economic loss due to disappointed

15   expectations unless he can demonstrate harm above and beyond a

16   broken contractual promise.”   See id.   Although plaintiffs

17   contend that Robinson Helicopter supports their position that

18   their fraudulent concealment claim is not barred by the economic

19   loss rule, the California Supreme Court made clear that the

20   exception to the economic loss rule only applies to fraud claims
21   involving affirmative misrepresentations, and does not extend to

22   fraudulent concealment claims based exclusively on omissions.

23   See id. at 993 (“Our holding today is narrow in scope and limited

24   to a defendant’s affirmative misrepresentations on which a

25   plaintiff relies, and which expose plaintiff to a liability for

26   personal damages independent of the plaintiff’s economic loss.”).
27   Accordingly, “in actions arising from the sale or purchase of a

28   defective product, plaintiffs seeking economic losses must be
                                     10
1    able to demonstrate that either physical damage to property

2    (other than the defective product itself) or personal injury

3    accompanied such losses; if they cannot, then they would be

4    precluded from any tort recovery in strict liability or

5    negligence.”    Ladore v. Sony Comput. Ent. Am., LLC, 75 F. Supp.

6    3d 1065, 1075 (N.D. Cal. 2014) (internal citations omitted).

7               Plaintiffs’ complaint does not include any allegations

8    that plaintiffs suffered personal injury or any other damages

9    apart from the economic damages associated with their warranty

10   claims.   Nor does it include any affirmative misrepresentations

11   prior to or at the time of sale.      Federal courts throughout

12   California have recently held in analogous “lemon law” cases that

13   the economic loss rule bars fraud claims premised solely on

14   concealment and omissions where plaintiffs have failed to allege

15   personal injury or damage to property.     See Sloan v. Gen. Motors

16   LLC, Case No. 16-cv-07244-EMC, 2020 WL 1955643, at *23 (N.D. Cal.

17   Apr. 23, 2020); Thompson v. BMW of N. Am. LLC, Case No. SACV 17-

18   01912-CJC-KS, 2019 WL 988694, at *5 (C.D. Cal. Jan. 10, 2019);

19   Hsieh v. FCA US LLC, 440 F. Supp. 3d 1157, 1162–63 (S.D. Cal.

20   2020).    The economic loss doctrine therefore provides an
21   additional basis to dismiss the complaint’s fraudulent

22   concealment claim.

23              Because plaintiffs have not adequately alleged a

24   fraudulent concealment claim, their prayer for punitive damages

25   arising out of that claim also fails.     Plaintiffs have

26   additionally failed to plead specific allegations demonstrating
27   malicious or oppressive conduct by Mercedes-Benz that would

28   entitle them to punitive damages.     Under California law, a
                                      11
1    plaintiff may recover punitive damages “where it is proven by

2    clear and convincing evidence that the defendant has been guilty

3    of oppression, fraud, or malice.”     See Harper Const. Co., Inc. v.

4    Nat’l Union Fire Ins. Co., Case No. 18-cv-00471-BAS-NLS, 2020 WL

5    1820124, at *7 (S.D. Cal. Apr. 10, 2020) (citing Cal. Civ. Code §

6    3294(a)).   Moreover, “[a] request for punitive damages against a

7    corporation must include allegations relating to the

8    corporation’s officers, directors, or managing agents.”     See id.

9    Here, plaintiffs merely make a conclusory statement that “[t]he

10   conduct of the defendant in failing to disclose this information

11   to plaintiffs [was] done in malice.”    (See Compl. at ¶ 44.)   Such

12   conclusory allegations, utterly unsupported by specific facts,

13   are insufficient to support a claim for punitive damages under

14   California law.

15               IT IS THEREFORE ORDERED that defendant’s Motion for

16   Judgment on the Pleadings as to plaintiffs’ third claim for

17   fraudulent concealment and plaintiffs’ prayer for punitive

18   damages (Docket No. 7) be, and the same hereby is, GRANTED.

19   Plaintiffs have twenty days from the date this Order is signed to

20   file an amended complaint if they can do so consistent with this
21   Order.

22   Dated:   June 2, 2021

23

24

25

26
27

28
                                      12
